RYDER, Acting Chief Judge.
In his first point on appeal, Sylvester Johnson seeks review of the trial court’s denial of his motion to suppress evidence seized pursuant to a search warrant. We affirm on this issue without discussion. As his second point, Johnson contends the lower court erred because it did not credit time previously served against his sentence. The court did indicate on the written sentence that he was entitled to credit for the time he was incarcerated before the imposition of the sentence, but it failed to insert the number of days’ credit to be awarded. We, therefore, reverse and remand for the tidal court to correct the sentence to reflect the amount of credit to which Johnson is entitled. He need not be present for this correction.
*431Affirmed in part, reversed in part and remanded.
ALTENBERND and QUINCE, JJ„ concur.